Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5-8 and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang et al. (U.S. Publication No. 2005/0200531).
Huang et al. discloses:
Claims 1 and 13: an antenna assembly (fig. 7), comprising: a dielectric support base (substrate shown in fig. 7) including an antenna element layer having one or more antenna elements (2), wherein the one or more antenna elements are disposed on a first dielectric surface of a dielectric layer (fig. 7 shows patch 2 disposed on top surface of substrate), and wherein the first dielectric surface is opposite from a second dielectric surface of the dielectric layer; and a cavity layer coupled to the dielectric support base, wherein the cavity layer includes a main body (4; see also para. [0055]) formed of a conductive material, wherein one or more cavities are formed through the main body, wherein the one or more cavities extend between and through a first cavity surface of the cavity layer and a second cavity surface of the cavity layer, wherein the second cavity surface is opposite from the first cavity surface, wherein the one or more cavities (horns 4) are defined between the first dielectric surface and interior surfaces of the main body, and wherein the one or more 
Claim 2: wherein the one or more antenna elements comprise at least two antenna elements (fig. 7).
Claim 5: wherein the dielectric support base further comprises a microstrip feed network (3, fig. 7) coupled to the one or more antenna elements.
Claim 6: wherein the microstrip feed network is underneath the one or more antenna elements (para. [0063]).
Claims 7 and 14: wherein the dielectric support base further comprises a feed network layer having a microstrip feed network (3, fig. 7) coupled to the one or more antenna elements, and wherein the feed network layer is further coupled to the antenna element layer.
Claims 8 and 15: wherein the dielectric support base further comprises a spacing layer between the antenna element layer and the feed network layer (para. [0063] discloses “[f]eeding can also be done e.g. via a hole in the middle of the patch which connects to a different layer in a multilayer substrate;” the layer with the via hole interpreted to correspond to the claimed spacing layer).

Claims 1, 9-13 and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ou (U.S. Publication No. 2016/0351996).
Ou discloses:
Claims 1 and 13: an antenna assembly (fig. 6), comprising: a dielectric support base (625) including an antenna element layer having one or more antenna elements (620), wherein the one or more antenna elements are disposed on a first dielectric surface of a dielectric layer, and wherein the first dielectric surface is opposite from a second dielectric surface of the dielectric layer; and a cavity layer (605) coupled to the dielectric support base, wherein the cavity layer includes a main body (fig. 6 shows 605 as a single piece 
Claims 9 and 16: further comprising a backside ground plane (615) coupled to the dielectric support base.  
Claim 10: wherein the backside ground plane is coupled to the dielectric layer of the dielectric support base (fig. 6).  
Claims 11 and 171: further comprising a dielectric cover (350; fig. 3) secured over the cavity layer.  
Claims 12 and 18: wherein the one or more antenna elements are enclosed within the one or more cavities between the first dielectric an upper surface of the dielectric layer of the dielectric support base, interior surfaces of the main body of the cavity layer, and a lower surface of the dielectric cover (fig. 3).








Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Kawahata et al. (U.S. Patent No. 6140968).
Claim 4: Huang fails to disclose wherein the one or more antenna elements comprise a main body having a slot.  However, Kawahata discloses wherein an antenna element comprising a main body having a slot (136, fig. 2) as a means for providing circular polarization (col. 4, lns. 54-67).  The courts have held that the simple substitution of one known element for another to obtain predictable results is considered obvious.  It would have been obvious to one of ordinary skill in the art to have substituted the antenna element of Huang for the antenna element having the slit in Kawahata in order to have achieved the predictable result of enabling circular polarization.










Response to Arguments
Applicant’s arguments with respect to claims rejected above have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT KARACSONY whose telephone number is (571)270-1268.  The examiner can normally be reached on 9:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Robert Karacsony/          Primary Examiner, Art Unit 2845                                                                                                                                                                                              


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 For the rejection of claims 11, 12, 17 and 18, the examiner interprets the embodiment shown in figure 3 of Ou.